Exhibit 3.1 Colorado Secretary of State Date and Time: 05/14/2011 09:45 AM Document must be filed electronically. ID Number: 20071474657 Paper documents will not be accepted. Document processing fee Document number: 20111283610 Fees & forms/cover sheets are subject to change. Amount Paid: $25.00 To access other information or print copies of filed documents, visit www.sos.state.co.us and select Business. ABOVE SPACE FOR OFFICE USE ONLY Articles of Amendment filed pursuant to §7-90-301, et seq. and §7-110-106 of the Colorado Revised Statutes (C.R.S.) ID number: 1.
